                   Case 2:21-mc-00007-RSM Document 1 Filed 01/25/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9 IN RE
                                                              Misc. Case No. 2:21-mc-0007 RSM
10       APPLICATION OF FORBES MEDIA LLC
         AND THOMAS BREWSTER TO UNSEAL                        Related to Case. Nos. GJ-17-432
11       COURT RECORDS,                                       and GJ-19-097
12                                                            PETITION OF FORBES MEDIA
                                                              LLC AND THOMAS BREWSTER
13                                                            TO UNSEAL COURT RECORDS
14

15
              1.        Petitioners Forbes Media LLC (“Forbes”) and its Associate Editor Thomas
16
     Brewster (“Brewster”) respectfully move this Court for an order unsealing certain court records
17
     relating to two orders under the All Writs Act, 28 U.S.C. § 1652, that required Sabre, a travel
18
     technology firm, to assist the United States government in effectuating an arrest warrant (the
19
     “AWA Orders”). Petitioners are informed and believe that the AWA Orders were issued by this
20
     Court in 2017 and 2019, respectively, and are docketed at GJ-17-432 and GJ-19-097. See Ex. 1
21
     at 4.
22
              2.        Petitioners respectfully request that the Court unseal the AWA Orders; the
23
     government’s application for the AWA Orders and any supporting documents, including
24
     affidavits; and any other court records relating to the AWA Orders, including, but not limited to,
25
     any motions to seal, the dockets in case numbers GJ-17-432 and GJ-19-097, and all docket
26
     entries (collectively, the “AWA Materials”).
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                                 Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 1                                    L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
                    Case 2:21-mc-00007-RSM Document 1 Filed 01/25/21 Page 2 of 6



                                        INTEREST OF THE PETITIONERS
 1
               3.       Petitioners, like all members of the public and the press, have a strong interest in
 2
     observing and understanding the consideration and disposition of matters by the federal courts.
 3
     That interest is heightened when the action of the Court concerns actions taken by the executive
 4
     branch.
 5
               4.       The government’s use of the All Writs Act to obtain judicial orders requiring
 6
     private technology firms in general, and Sabre in particular, to provide technical assistance to the
 7
     government is a matter of intense public interest, as well as a subject of Petitioners’ reporting.
 8
     See, e.g., Thomas Brewster, The FBI Is Secretly Using a $2 Billion Travel Company as a Global
 9
     Surveillance Tool, Forbes (July 16, 2020), https://perma.cc/R96R-AXL9.
10
               5.       The public and the press have a particularly strong interest in access to court
11
     records that would shed light on the government’s collection of location records, which “hold for
12
     many Americans the privacies of life.” Carpenter v. United States, 138 S. Ct. 2206, 2217 (2018)
13
     (quoting Riley v. California, 573 U.S. 373, 403 (2014)). The disclosure of such information to
14
     the government implicates a range of weighty constitutional and policy interests, including
15
     reporter-source confidentiality. As a result, the public and press have a keen interest in
16
     understanding the government’s basis for seeking AWA Orders directing Sabre to provide it
17
     contemporaneous travel information about a targeted individual, as well as the district court’s
18
     basis for issuing those AWA orders.
19
                                                 JURISDICTION
20
               6.       “Every court has supervisory power over its own records and files.” Nixon v.
21
     Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978). As a result, this Court has “jurisdiction in
22
     the first instance to adjudicate a claim of right” to inspect those records. In re Motion for
23
     Release of Court Records, 526 F. Supp. 2d 484, 487 (FISA Ct. 2007).
24

25

26
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                                    Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 2                                       L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
                   Case 2:21-mc-00007-RSM Document 1 Filed 01/25/21 Page 3 of 6



                                        INTRADISTRICT ASSIGNMENT
 1
              7.        The acts or omissions giving rise to this action occurred in the division of this
 2
     District where the AWA Materials were originally sealed. As a result, pursuant to Local Civil
 3
     Rule 3(e), assignment of this action to that division would be proper.
 4
                                             BACKGROUND FACTS
 5
              8.        Originally adopted in connection with the Judiciary Act of 1789, see Judiciary
 6
     Act of 1789, ch. 20, §§ 13–14, 1 Stat. 73, 80–82, the All Writs Act in its current form authorizes
 7
     federal courts to “issue all writs necessary or appropriate in aid of their respective jurisdictions
 8
     and agreeable to the usages principles of law,” 28 U.S.C. § 1651.
 9
              9.        Although the All Writs Act may be used to issue orders for a range of procedural
10
     purposes, All Writs Act orders requiring private technology firms to provide the United States
11
     government with “technical assistance” are of particular public interest. United States v. N.Y.
12
     Tel. Co., 434 U.S. 159, 171 (1977).
13
              10.       In perhaps the highest profile example, the government in 2016 sought an order
14
     under the Act that would have required Apple to provide a means of bypassing security measures
15
     on an iPhone that belonged to one of the shooters in the San Bernardino terrorist attack. See In
16
     the Matter of the Search of an Apple iPhone Seized During the Execution of a Search Warrant
17
     on a Black Lexus IS300, California License Plate 35KGD203, No. ED 15-0451M, 2016 WL
18
     618401, at *1 (C.D. Cal. Feb. 16, 2016).
19
              11.       Before it was mooted, that litigation sparked a wide-ranging public debate on the
20
     wisdom and legality of such technical assistance orders. See, e.g., Amicus Briefs in Support of
21
     Apple, Apple (Mar. 2, 2016), https://perma.cc/PL6K-S6WZ (collecting court filings and public
22
     statements opposing the requested order). And the national conversation about the appropriate
23
     scope of such compelled assistance has continued unabated. Compare, e.g., Alan Z.
24
     Rozenshtein, Surveillance Intermediaries, 70 Stan L. Rev. 99, 176–177 (2018) (arguing that
25
     private firms’ resistance to technical-assistance orders undermines self-government), with Note,
26
     Cooperation or Resistance?: The Role of Tech Companies in Government Surveillance, 131
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                                    Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 3                                       L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
                 Case 2:21-mc-00007-RSM Document 1 Filed 01/25/21 Page 4 of 6




 1 Harv. L. Rev. 1722, 1724 (2018) (arguing that the picture is “more complicated” and that firms

 2 play an important role in checking the government).

 3            12.       As Petitioners have reported, circumventing encryption is not the only context in

 4 which the All Writs Act has been invoked to compel private companies to assist federal

 5 government surveillance efforts. See Brewster, supra. According to records unsealed in the

 6 Southern District of California in February 2020, the government has used the Act to require

 7 Sabre, a leading travel technology company, to engage in “real-time” monitoring of travelers

 8 who are the subject of an active arrest warrant for the government. See Ex. 1 at 4.

 9            13.       Sabre is one of the three largest players in its market, responsible for more than

10 one-third of global air travel bookings. See Brewster, supra. As a result, it has a staggering

11 volume and diversity of records, including “itineraries, fares, reservations, connecting flights and

12 ticket costs,” as well as “crew schedules and other logistical information.” Id.

13            14.       Pursuant to the All Writs Act, the government has sought orders requiring Sabre

14 “to provide representatives of the FBI complete and contemporaneous ‘real time’ account

15 activity information” on targeted travelers, what the government has described as a “hot watch.”

16 Ex. 1 at 2, 4.

17            15.       In support of its application in the Southern District of California, the government

18 identified several other instances in which it had asked for––and obtained––orders under the All
19 Writs Act that imposed similar surveillance obligations on Sabre. See Ex. 1 at 4. Two of them,
20 identified in the application as AWA order GJ19-097 and GJ17-432, were issued by this Court in

21 2019 and 2017 respectively. Id. The government’s application adverted that those matters were

22 still under seal at the time. Id. Petitioners are informed and believe that the matters are still

23 under seal.

24            16.       Petitioners are also informed and believe that this District has historically used the

25 ‘GJ’ designation for surveillance orders other than warrants, regardless whether those orders are

26 associated with a grand jury proceeding. See Petition to Unseal Electronic Surveillance Dockets,
27 Applications, and Orders at 10, No. 2:17-mc-00145 (W.D. Wash. Nov. 15, 2017). While the
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                                     Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 4                                        L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
                 Case 2:21-mc-00007-RSM Document 1 Filed 01/25/21 Page 5 of 6




 1 District has since created a new designation for some of those non-warrant surveillance orders,

 2 All Writs Act orders are not among them. See Signed Memorandum Regarding New Docketing

 3 Procedures in W.D. Washington, EFF (last visited Jan. 24, 2021), https://perma.cc/79QW-JMJ6.

 4 As a result, it is not possible for Applicants or other members of the public to know whether or

 5 not the AWA Materials at issue are associated with any grand jury proceeding.

 6                                          REQUEST FOR RELIEF
 7            17.       Applicants seek an order unsealing the AWA Materials.

 8            18.       Applicants seek any further relief that the Court deems just and proper.

 9

10

11            DATED this 25th day of January, 2021.

12                                                        Davis Wright Tremaine LLP
13

14                                                        By s/Ambika Kumar Doran
                                                             Ambika Kumar Doran, WSBA # 38237
15                                                           920 Fifth Avenue, Suite 3300
                                                             Seattle, WA 98104-1610
16                                                           Telephone: (206) 757-8030
                                                             Fax: (206) 757-7030
17                                                           E-mail: ambikadoran@dwt.com
18                                                        REPORTERS COMMITTEE FOR
                                                          FREEDOM OF THE PRESS
19                                                           Katie Townsend
                                                             Pro hac vice application pending
20                                                           1156 15th Street NW, Suite 1020
                                                             Washington, D.C. 20005
21                                                           Telephone: (202) 795-9300
                                                             Fax: (202) 795-9310
22                                                           E-mail: ktownsend@rcfp.org
23
                                                          Attorneys for Applicants Forbes Media LLC and
24                                                        Thomas Brewster
25

26
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                                   Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 5                                      L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
                 Case 2:21-mc-00007-RSM Document 1 Filed 01/25/21 Page 6 of 6



                                        CERTIFICATE OF SERVICE
 1
              I hereby certify that on January 25, 2021, I caused to be served the foregoing document
 2
     by Certified Mail on the United States Attorney for the Western District of Washington at:
 3
              United States Attorney’s Office
 4            700 Stewart Street, Suite 5220
 5            Seattle, WA 98101-1271

 6
              DATED this 25th day of January, 2021.
 7
                                                       Davis Wright Tremaine LLP
 8

 9
                                                       By s/Ambika Kumar Doran
10                                                        Ambika Kumar Doran, WSBA # 38237
                                                          920 Fifth Avenue, Suite 3300
11                                                        Seattle, WA 98104-1610
                                                          Telephone: (206) 757-8030
12                                                        Fax: (206) 757-7030
                                                          E-mail: ambikadoran@dwt.com
13
                                                       Attorney for Petitioners Forbes Media LLC and
14                                                     Thomas Brewster

15

16

17

18
19
20

21

22

23

24

25

26
27
     PETITION OF FORBES MEDIA LLIC AND THOMAS BREWSTER
                                                                               Davis Wright Tremaine LLP
     TO UNSEAL COURT RECORDS (Misc. Case No. ___ ) - 6                                  L AW O FFICE S
     4811-5843-0168v.1 0050033-006147                                             920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
